Citation Nr: 0610348	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  01-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 until 
August 1961.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
by the Des Moines, Iowa, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for hearing loss and tinnitus.  

In September 2001, a video conference hearing was held before 
the undersigned Acting Veterans Law Judge, and in October 
2003, the Board remanded the issues of entitlement to service 
connection for hearing loss and tinnitus for further 
development.  While the case was in remand status, the RO 
granted service connection for tinnitus.  The RO has 
completed the additional development requested by the Board, 
continued the denial of service connection for hearing loss, 
and returned the case to the Board for further appellate 
review.  


FINDING OF FACT

The objective medical evidence fails to establish a link 
between the veteran's diagnosed hearing loss and any incident 
of his active military service. 


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met, and the incurrence or aggravation of sensorineural 
hearing loss during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in the current disability was incurred during active service 
or, if pre-existing, was aggravated therein.  38 U.S.C.A.  §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000,  
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005). 

The veteran contends that he suffers from hearing loss due to 
noise exposure while serving as a member of the rifle team in 
service.  See personnel records.  However, the veteran's 
separation exam showed "NORMAL" hearing.  Post-service 
records indicate that the veteran first exhibited hearing 
loss in the right ear, per VA standards, in 1973, and hearing 
loss in the left ear, per VA standards, was first exhibited 
in 1984.  

A March 2000 private medical opinion, without benefit of 
review of the claim's folder, stated the following:

A hearing test showed high frequency hearing 
loss.  His history is one of being on a 
touring rifle team while he was in the 
military and no sounds attenuators were used 
during that period.  The impression is that 
he has a mild sensorineural hearing loss 
related to noise exposure.  He could benefit 
from mild amplification if so motivated.

In a May 2000 letter, the physician added that the veteran's 
"hearing loss and ringing in the ears from noise exposure [] 
more than likely started in the service."  

In June 2000, the veteran underwent a VA Compensation and 
Pension (C&P) exam.  The examiner reviewed the claim's folder 
and noted that the veteran's hearing loss was as likely as 
not due to his civilian employment. 

Upon remand, the veteran underwent a second C&P exam in May 
2004.  Audio tests showed bilateral high frequency 
sensorineural hearing loss in both ears, and the examiner's 
diagnosis was as follows: "Comprehensive audio showed normal 
hearing through 2000 Hz with a mild notch at 1000 Hz, 
dropping mod/severe high frequency sensorineural hearing loss 
in both ears.  Asymmetry present at past tests closed 
somewhat today." 

After reviewing the claim's file, the VA examiner stated that 
since the veteran's left ear hearing loss was not at a 
disabling level until 1984, the left ear hearing loss cannot 
be related to service.  The examiner noted that the right ear 
was at a disabling level in 1973, twelve years after 
discharge, and there was no reason to believe that the 
veteran's discharge audio showing normal hearing was 
inaccurate.  Additionally, the examiner stated that due to 
the fact that the veteran was a right handed shooter, "we 
would not expect greater noise exposure on the right from his 
rifle shooting," which would normally produce greater 
hearing loss on the left side.  The examiner opined that 
"[i]t is less than likely that his right hearing loss is 
related to the service."    

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to the private examiner's opinion.  The 
examiner did not note that the veteran's records were 
available, and in addition, he offers no basis for the 
finding.   For these reasons, the two VA examiners' opinions, 
which included a review of the claims file, examination of 
the veteran and an opinion with rationale, outweigh the 
opinion by the private examiner.   

Although the veteran and other lay persons are competent to 
testify as to his in- service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See,  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran's personal opinion that 
the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.   

Based on the competent medical evidence of record, no link is 
established between the veteran's diagnosed hearing loss and 
any incident of his active military service.  Therefore, the 
veteran's claim of service connection for hearing loss must 
be denied.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004.  This document 
provided proper notice on the issue before the Board and 
complied with the requirements noted.  The May 2004 letter 
was subsequent to the January 2001 denial of this claim, 
thus, proper and complete notice was provided subsequent to 
the RO determination.  The deficiency in the timing of the 
VCAA notice is harmless error.  The requisite notifications 
were ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of this issue 
will not result in any prejudice to the appellant.  As to the 
duty to assist, the veteran was examined by VA and records 
were obtained.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
Nadine W. Benjamin
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


